Citation Nr: 1455309	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1999 to August 2003.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The issues of service connection for low back and bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

At the videoconference Board hearing in May 2013, prior to the promulgation of a decision in the appeal, the Veteran and his representative notified VA that the Veteran wished to withdraw the issue of service connection for bilateral hearing loss; there are no questions of fact or law remaining before the Board in this matter.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Regarding the issue of service connection for bilateral hearing loss, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Service Connection for Bilateral Hearing Loss

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

At the videoconference Board hearing before the undersigned, the Veteran withdrew the appeal of service connection for bilateral hearing loss that was before the Board.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter, and it is dismissed.  


ORDER

Service connection for bilateral hearing loss is dismissed.  


REMAND

Regarding the Veteran's claims of service connection for low back and bilateral knee disorders, it is noted that he contends that these disabilities were the result of the numerous parachute jumps in which he participated while on active duty.  During testimony at the videoconference Board hearing, the Veteran stated that he had participated in at least 36 parachute jumps during his service career.  At that time, it was also contended that the VA examination, which found no connection between service and any low back or knee disability was very short, lasting only three to five minutes, and that it was inadequate to fully address the Veteran's disabilities.  The Board notes that at the time of the VA examination, no disability of either knee was found and that the only low back disability diagnosed was spondylosis.  At the time of the Board hearing, the Veteran submitted medical records that document low back strain and a meniscal tear in the right knee, status post meniscectomy.  After considering the statements in the record, the Board finds that an additional medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any low back and bilateral knee disorders.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that any low back or bilateral knee disorders are related to service, including his history of multiple parachute jumps while on active duty.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


